Citation Nr: 0717607	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

When this case was previously before the Board, in January 
2005, the issue on appeal was whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a nervous condition, including 
PTSD.  At this time, the Board determined that new and 
material evidence had been presented, reopened the veteran's 
claim, and remanded this issue to the RO for additional 
development.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD which meets the statutory 
and regulatory requirements for service connection for such a 
disorder.

2.  A nervous disorder clearly and unmistakably preexisted 
the veteran's period of active duty service, from June 1966 
to April 1968, and was not clearly and unmistakably 
aggravated therein.


CONCLUSION OF LAW

A nervous disorder, to include PTSD, was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has a nervous disorder, to include 
PTSD, which is due to his military service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection requires (1) medical evidence of current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition on entry into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. 
§§ 1111, 1137.  This presumption of soundness, however, may 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.; see also 
VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted on the October 2006 report of VA PTSD examination, 
the veteran's December 1965 pre-induction Report of Medical 
History reflects that he reported a history of nervous 
disorder and a family history of psychiatric illness.  

The Board finds that this pre-induction Report of Medical 
History is clear and unmistakable evidence that the veteran 
entered service with a pre-existing psychiatric disorder.  
38 U.S.C.A. § 1111.

The veteran's service medical records are silent with respect 
mental health complaints or treatment.  Moreover, the 
veteran's April 1968 report of separation examination 
reflects that he was psychiatrically normal upon clinical 
evaluation and he report no history of nervous trouble, 
depression, or excessive worry.  Although the March 1994 
report of VA PTSD examination reflects that the veteran 
reported that he was court martialed for shooting a sergeant; 
his service personnel records show that he received several 
Article 15 punishments for neglect of his duties and being 
AWOL (absent without leave) as well as a Court Martial for 
being AWOL.  These records do not show that the veteran 
received a Court Martial for shooting at a sergeant.  

Accordingly, there is no indication whatsoever that the 
veteran's pre-service psychiatric condition worsened during 
service.  There was no in-service psychiatric treatment, no 
reported symptoms, or mention of a psychiatric condition at 
any time during this period of active duty service.  Based on 
these facts, the Board concludes that there is clear and 
unmistakable evidence that the pre-existing psychiatric 
condition was not aggravated in service.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.

A December 1968 report of VA examination reflects that the 
veteran was psychiatrically normal on clinical evaluation, 
providing more evidence against this claim.  

The veteran's initial post service mental health treatment 
was in October 1975, more than seven years after his 
discharge from active duty service.  Specifically, medical 
records from the Chicago VA medical center show that the 
veteran was hospitalized in October 1975 with a diagnosis of 
schizophrenia, paranoid type, in partial remission.  These 
treatment reports note that the veteran had a history of 
mental problems since he was in the service in Vietnam, in 
1968.  He was readmitted in November 1975.  

In this regard, it is noted that requests for additional 
treatment records, prior to 1975, from this facility elicited 
a negative response.  

Subsequent VA and private treatment records reflect continued 
mental health treatment and various diagnoses, to include 
life circumstances problem, substance use disorder, 
borderline personality disorder, paranoid schizophrenia, 
anxiety disorder, PTSD, panic disorder, and rule out bipolar 
disorder.  

The veteran has been afforded three VA PTSD examinations in 
March 1994, March 1997, and October 2006.  These examination 
reports note the veteran's active duty service in Vietnam but 
make no reference to a causal connection between such service 
and his various psychiatric diagnoses.  Moreover, the October 
2006 examination report notes that the correct diagnosis of 
the veteran's neuropsychiatric symptoms is major depressive 
disorder, recurrent, and that this disorder is not due, 
caused by, or the result of the veteran's service in Vietnam, 
providing more negative evidence against this claim.  

The Board finds that the post-service private and VA medical 
records provide, as a whole, strong evidence against this 
claim, indicating disorders that began after service or 
before service with no connection to service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a nervous disorder.

With respect to the claim of service connection for PTSD, it 
is noted that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Although the veteran has alleged combat service, his service 
personnel records do not suggest participation in combat.  
His DD-214 and his personnel records show that his military 
occupational specialty was as an Aid Attendant in the Medical 
Corps and he received no awards or decorations indicative of 
combat.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy, his alleged in-
service stressors must be corroborated.

The veteran has claimed numerous stressful experiences while 
serving as a combat medic in Vietnam.  He has described being 
shelled, tripping booby traps, and dealing with casualties.  
He has also stated that many in his unit were killed by 
mortar fire and that he witnessed the execution of prisoners 
by the Thai army when his unit was joined by Thailand's 
soldiers.  

The service department has verified a single stressful 
incident of an attack by rockets and mortars at Camp Martin 
Coates on February 28, 1968.  

As noted above, service medical records are silent with 
respect to mental health complaints or treatment; the initial 
post service mental health treatment was not until October 
1975, over seven years after his discharge from active duty 
service; and he has continued to receive mental health 
treatment for variously diagnosed psychiatric disorders to 
the present.  

The veteran has been afforded three VA PTSD examinations, in 
March 1994, March 1997, and October 2006.  These examination 
reports note the veteran's alleged stressful experiences; 
however, they do not provide a diagnosis of PTSD.  
Specifically, in March 1994, the diagnoses were schizophrenia 
and borderline personality disorder.  In March 1997, the 
diagnoses were substance use disorder, schizophrenia, and 
borderline personality disorder.  The examiner commented 
that, even though the veteran talks about having served in 
Vietnam as a combat medic and having seen and dealt with 
wounded and dead soldiers, the veteran did not seem to be 
genuinely affected by any of this.  Such a finding is found 
to have great probative weight and provides profound evidence 
against this claim as it is highly unusual for a VA examiner 
to provide such clear medical evidence against a claim of 
PTSD.  The Board has reviewed this report in detail and finds 
that its findings are entitled to great probative weight. 

The March 1997 examination report was based on a review of 
the veteran's claims folder.  The October 2006 examination 
report reflects diagnoses of recurrent major depressive 
disorder and personality disorder.  

The October 2006 examination report, which shows a meticulous 
review of the veteran's claims file, to include his medical 
history and service personnel records, provides the following 
conclusion:

Based on the veteran's history, record and 
evaluations, we consider that he does not fulfill 
the diagnostic criteria for PTSD; a claimed 
condition extensively explored and considered 
during the previous C&P [compensation and pension] 
and PCT [PTSD Clinical Team] evaluations performed 
after he claimed for PTSD benefits.  We consider 
that Major depressive disorder recurrent is the 
correct and current neuropsychiatric condition on 
Axis I; a condition which is not due, caused by, 
nor the result of his service in Vietnam.  We also 
consider that his principal and most disabling 
condition is his characterological disorder, a pre-
existent condition.  

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such 
disorder.  Section 4.125(a) of 38 C.F.R. requires that 
diagnoses of mental disorders conform to the fourth edition 
of the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  DSM-IV, 
Diagnostic Code 309.81.  These criteria are individualized 
(geared to the specific individual's actual experience and 
response).

The Board acknowledges that certain VA and private treatment 
records, to include numerous statements from H. J. M., Ph.D.,  
include a diagnosis of PTSD as a result of the veteran's 
period of active service in Vietnam.  However, there is no 
indication that any of these health care professionals had 
the benefit of actually reviewing the claims folder before 
making this diagnosis and etiological conclusion.  On the 
other hand, the VA examiners in March 1997 and October 2006 
specifically indicated that they had the benefit of reviewing 
the claims folder and these medical professionals concluded 
that the veteran did not have PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

The March 1997 and October 2006 VA examination reports 
(primarily because the are based on actual review of the 
claims folder) are the most probative evidence concerning the 
nature of the veteran's psychiatric disability.  With the 
information from the claims folder at hand, and clearly 
utilizing the criteria relating to PTSD found in DSM-IV, 
these examiners concluded that the veteran does not in fact 
have PTSD.  This echoed the conclusion of the VA examiner in 
March 1994.  Further, the Board finds that the post-service 
medical record, as a whole, supports the findings of the VA 
examiners.  Therefore, the preponderance of the evidence is 
that the veteran does not have a diagnosis of PTSD in 
accordance with the criteria set forth in 38 C.F.R. § 4.125.

To the extent that the veteran himself has claimed that he 
currently has a psychiatric disorder, to include PTSD, which 
is related to service, as a layman he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a nervous disorder, to include PTSD, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the veteran 
filed a claim to reopen entitlement to service connection for 
a psychiatric disability, to include PTSD, in February 1997 
(prior to the enactment of the VCAA).  The Board issued a 
January 2005 decision in which it reopened the veteran's 
claim and remanded the claim for further development.  In 
January 2005, a VCAA letter was issued to the veteran.  This 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The veteran was also 
notified of what the evidence must show to support his claim 
of entitlement to service connection for a nervous disorder, 
to include PTSD.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the January 2005 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Thus, he has not been precluded from 
participating effectively in the processing of this claim and 
to decide this appeal is not prejudicial to the claimant.  

Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of any prejudice to the 
appellant with respect to these "downstream" issues.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, post service, and private medical records, VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  Thus, the Board finds 
that the evidence associated with the claims file adequately 
addresses the requirements necessary for adjudicating the 
claim decided herein.  

In this regard, it is noted that the evidence of record 
includes two written communications from the veteran which 
are in the Spanish language.  This evidence has been 
translated by Board personnel and represents the veteran's 
statements with respect to private medical evidence which he 
was submitting (the medical evidence itself is written in the 
English language) and his request to for a 60 day extension.  
The Board does not find that this evidence requires further 
written translation.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist and the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


